Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 1 of 10 Pageid#:
                                  18405




                  EXHIBIT A
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 2 of 10 Pageid#:
                                  18406
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 3 of 10 Pageid#:
                                  18407
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 4 of 10 Pageid#:
                                  18408
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 5 of 10 Pageid#:
                                  18409
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 6 of 10 Pageid#:
                                  18410
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 7 of 10 Pageid#:
                                  18411
Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 8 of 10 Pageid#:
                                  18412
     Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 9 of 10 Pageid#:
                                       18413




State Corporation Commission
Clerk's Information System



Entity Information
Entity Information
Entity Name:
Fangistics LLC
Entity ID:
11041265
Entity Type:
Limited Liability Company
Entity Status:
Pending Inactive
Series LLC:
No
Reason for Status:
Annual Registration Fee Past Due
Formation Date:
04/10/2020
Status Date:
05/02/2021
VA Qualification Date:
04/10/2020
Period of Duration:
Perpetual
Industry Code:
0 - General
Annual Report Due Date:
N/A
Jurisdiction:
VA
Charter Fee:
N/A
Registration Fee Due Date:
04/30/2021
Registered Agent Information
RA Type:
Entity
     Case 5:18-cv-00066-MFU-JCH Document 709-1 Filed 08/01/21 Page 10 of 10 Pageid#:
                                                  18414
Locality:
HANOVER COUNTY
RA Qualification:
BUSINESS ENTITY THAT IS AUTHORIZED TO TRANSACT BUSINESS IN VIRGINIA
Name:
INCORP SERVICES, INC.
Registered Office Address:
7288 Hanover Green Dr Ste A, Mechanicsville, VA, 23111 - 1709, USA
Principal Office Address
Address:
370 Neff Ave Ste U, Harrisonburg, VA, 22801 - 3439, USA
Principal Information
Management Structure:
 Manager-Managed
  Filing History   RA History   Name History   Previous Registrations   Protected Series   Garnishment Designees

                                                                                                  Image Request
 Back   Return to Search   Return to Results
                                                                                                    Back to Login




Privacy Policy       Contact Us      Facebook Icon      Twitter Icon
